Citation Nr: 1617014	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  08-20 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a schizoaffective disorder.

2.  Entitlement to service connection for an acquired psychiatric condition other than schizoaffective disorder.

3.  Entitlement to a rating in excess of 10 percent for residuals, right spontaneous pneumothorax with bilateral lung parenchymal and pleural changes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to September 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2008, July 2008, and April 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2008, the RO denied the Veteran's request to reopen a claim of service connection for schizoaffective disorder.  In a March 2015 decision and remand, the Board found that the record reflected diagnoses for various psychiatric disabilities.  Accordingly, the Board broadened the claim pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), and birfurcated the claim to reflect a claim for schizoaffective disorder and a claim for an acquired psychiatric condition other than schizoaffective disorder.  The Board found new and material evidence was received to reopen the claims for schizoaffective disorder and for an acquired psychiatric condition other than schizoaffective disorder, and remanded such claims for additional development.

In a March 1981 rating decision, the RO granted service connection for the Veteran's residuals, right spontaneous pneumothorax, effective September 13, 1980 with a noncompensable rating.  In March 2008, the Veteran filed a claim for a higher rating for his residuals, right spontaneous pneumothorax, and for service connection for his left lung.  In July 2008, the RO granted a rating of 10 percent for the Veteran's residuals, right spontaneous pneumothorax but denied service connection for a left lung condition.  In September 2008, the Veteran filed a notice of disagreement.  In October 2008, the RO continued the 10 percent rating for residuals, right spontaneous pneumothorax, and the Veteran timely perfected appeal of this issue.  In April 2013, the RO awarded service connection for "bilateral lung parenchymal and pleural changes related to asbestos exposure (claimed as left lung condition)," noting that the disability of "bilateral lung parenchymal and pleural changes related to asbestos exposure will be evaluated with our previously service-connected residuals of right spontaneous pneumothorax as coexisting respiratory conditions with lung or pleural involvement cannot be rated separately, and a single rating will be assigned for the predominantly disabling condition."  The Veteran's 10 percent rating for the combined disability, characterized as "residuals, right spontaneous pneumothorax with bilateral lung parenchymal and pleural changes," was continued.  In a March 2015 decision and remand, the Board found that the Veteran's request for an increased rating for his lungs encompasses both his service-connected right and bilateral lung conditions.  The claim was remanded for further development.

In addition, in the March 2015 decision and remand, the Board granted an initial rating of 20 percent for four painful but not unstable scars related to service-connected residuals, four scars associated with right spontaneous pneumothorax.  The Board also granted a separate initial rating of 10 percent for deep and nonlinear scars related to service-connected residuals, four scars associated with right spontaneous pneumothorax.  The Board's decision was effectuated in a July 2015 rating decision.

In March 2009, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.  

In September 2014, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

As noted in the March 2015 Board decision and remand, the issue of service connection for a rash secondary to service-connected residuals, four scars associated with right spontaneous pneumothorax was raised by the record in testimony offered by the Veteran at the September 2014 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran seeks service connection for a psychiatric disability and contends that he is entitled to a higher rating for his residuals, right spontaneous pneumothorax with bilateral lung parenchymal and pleural changes.

The March 2015 decision and remand instructed that the AOJ schedule the Veteran for a psychiatric examination to determine the etiology of any current psychiatric disability.  

A VA examination was conducted in May 2015.  The VA examiner concluded that he was unable to provide a diagnosis for the Veteran and that the Veteran had never been diagnosed with a mental disorder.  However, the VA examiner failed to consider the Veteran's long history of psychiatric diagnoses and treatment as detailed in the claims file.  Records from the Dallas VA Medical Center show a diagnosis of bipolar disorder and cocaine abuse.  See, e.g., October 31, 2013 VA Treatment Record; December 7, 2009 VA Treatment Record.  Records from the Veteran's private psychiatrist show a diagnosis and medication for schizoaffective disorder as recently as May 2009.  Records from the Social Security Administration (SSA) show a November 2003 award of disability for the Veteran's diagnosed schizophrenic, delusional, schizoaffective, and other psychotic disorders.  The VA examiner's report is therefore based on inaccurate facts.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based upon an inaccurate factual premise has reduced probative value).

The March 2015 decision and remand also instructed that the AOJ afford the Veteran a new VA examination to assess the nature and severity of his service-connected residuals, right spontaneous pneumothorax with bilateral lung parenchymal and pleural changes.  The remand instructed that the VA examiner provide indication of all symptoms and manifestations of impairment attributable to the Veteran's service-connected disability and attempt to distinguish these from impairment due to the Veteran's nonservice-connected chronic obstructive pulmonary disease (COPD).  

A VA examination was conducted in April 2015.  However, the VA examiner did not address the Veteran's symptomatology and did not address the effects of the Veteran's nonservice-connected COPD.  In July 2015, the VA examiner provided an addendum explaining that the Veteran's mildly obstructive April 2015 pulmonary function testing (PFT) results were likely related to his nonservice-connected COPD.  At that time, the VA examiner failed to clarify which PFT results best represents the Veteran's service-connected disability.  In addition, during the September 2014 Board hearing, the Veteran testified that he experienced heavy breathing, shortness of breath, and fatigue.  Tr., pp. 14-15.  The VA examiner failed to clarify whether the Veteran's subjective respiratory symptomatology was related to his service-connected residuals, right spontaneous pneumothorax with bilateral lung parenchymal and pleural changes or related to nonservice-connected COPD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)) (indicating that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record).  Moreover, the VA examiner did not report results for a diffusing capacity of the lung for carbon monoxide (DLCO) test nor explain why DLCO testing would not be useful or valid in this particular case.  See 38 C.F.R. § 4.96(d)(2) (2015) (claim may be evaluated based on alternative criteria when DLCO test is not of record as long as examiner states why the test would not be useful or valid in a particular case).

Because the instructions of the March 2015 remand were not complied with and proper VA examinations were not provided, these matters must be remanded for development and adjudicatory action.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with remand orders). 

Finally, given the time that will pass during the processing of this remand, updated VA treatment records from July 2015 to the present should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated from July 2015 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all of the foregoing development has been completed, arrange to have the Veteran scheduled for another VA respiratory examination to ascertain the current severity of his service-connected residuals, right spontaneous pneumothorax with bilateral lung parenchymal and pleural changes.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.

All indicated tests and studies should be performed to specifically include a Pulmonary Function Test, and all findings should be set forth in detail.  The DLCO test should be completed or the examiner should set forth the reason why the test would not be useful or valid in this particular case.  The VA examiner should provide indication of all symptoms and manifestations of impairment attributable to service-connected residuals, right spontaneous pneumothorax with bilateral lung parenchymal and pleural changes.

If possible, the VA examiner should attempt to distinguish the respiratory impairment due to service-connected residuals, right spontaneous pneumothorax with bilateral lung parenchymal and pleural changes from impairment due to nonservice-connected chronic obstructive pulmonary disease (COPD), ostensibly associated with a history of smoking.  However, if such a distinction cannot be made as a medical matter, then the examiner should so state in the examination report. 

In answering, the examiner should consider the Veteran's reported symptoms of heavy breathing, shortness of breath, and fatigue.

A complete medical rationale for all opinions expressed must be provided.  If the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  After all of the foregoing development has been completed, arrange to have the Veteran scheduled for a new psychiatric examination, to be conducted by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, other than the examiner who conducted the May 2015 examination, to determine the etiology of any current psychiatric disability.  The examiner should review the claims file.  All indicated tests, including psychological testing, should be conducted and the results reported. 

After examining the Veteran and reviewing the claims file, the examiner should address the following:

(A) Identify all current diagnoses of any psychiatric disorders, including, but not limited to, bipolar disorder, schizoaffective disorder, delusional disorder, schizophrenic disorder, and depression, present at any time during the claim period, i.e., from March 2007 to the present.  In answering, the examiner should consider and address, if appropriate, an October 31, 2013 VA treatment record showing a diagnosis of bipolar disorder NOS, a December 7, 2009 VA treatment record showing a diagnosis of bipolar disorder and cocaine abuse, records from the Veteran's private psychiatrist indicating a diagnosis of schizoaffective disorder as recently as May 12, 2009, a June 17, 2006 private treatment record noting the Veteran's symptoms of mood instability, depression, and delusions, a March 14, 2005 private psychiatrist letter indicating a diagnosis of recurrent and severe major depression with psychotic features and cocaine abuse, and the November 25, 2003 SSA diagnosis of schizophrenic, delusional, schizoaffective, and other psychotic disorders.

(B) For each currently diagnosed psychiatric disorder that is not a psychosis, is at least as likely as not (i.e., 50 percent or greater probability) that such psychiatric disorder is related to the Veteran's service?  In answering, the examiner should consider and address, if appropriate, evidence suggesting that the Veteran may have experienced a delusion in service, that a persistent feature of his mental illness is chronic paranoia and delusional thinking concerning authority figures and racial discrimination, and that he may a have chronic mental illness that originated in service.  See January 12, 1989 Private Hospital Emergency Intake Record; April 30, 2004 VA Mental Health Initial Evaluation Note; June 8, 2004 VA Psychiatry Inpatient Note; March 14, 2005 Private Psychiatrist Letter; June 9, 2004 VA Psychiatry Inpatient Note; June 26, 2008 VA Mental Health Attending Note.  The examiner should also consider other pertinent evidence of record, including the Veteran's mother's October 1990 statement that the Veteran changed towards the end of his time in service and became more irritable, suspicious, and easy to anger.

(C) For each currently diagnosed psychiatric disorder that is a psychosis, is at least as likely as not (i.e., 50 percent or greater probability) that such psychosis manifested during service or within one year following separation from service?  If so, what were the manifestations of the psychosis?  In answering, the examiner should consider and address, if appropriate, evidence suggesting that the Veteran may have experienced a delusion in service, that a persistent feature of his mental illness is chronic paranoia and delusional thinking concerning authority figures and racial discrimination, and that he may a have chronic mental illness that originated in service.  See January 12, 1989 Private Hospital Emergency Intake Record; April 30, 2004 VA Mental Health Initial Evaluation Note; June 8, 2004 VA Psychiatry Inpatient Note; June 9, 2004 VA Psychiatry Inpatient Note; March 14, 2005 Private Psychiatrist Letter; June 26, 2008 VA Mental Health Attending Note.  The examiner should also consider other pertinent evidence of record, including the Veteran's mother's October 1990 statement that the Veteran changed towards the end of his time in service and became more irritable, suspicious, and easy to anger.

A complete medical rationale for all opinions expressed must be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any of the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

